DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ROBERT PERKINS, JR.,
                            Appellant,

                                    v.

    SCAPES UNLIMITED LLC, a Florida Limited Liability Company,
                          Appellee.

                              No. 4D21-136

                           [October 13, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Edmond W. Alonzo, Judge; L.T. Case Nos.
562019CC001879AXXXHC and 562020AP000029XXXXXX.

  Robert Perkins, Jr., Fort Edwards, NY, pro se.

  Roy T. Mildner of Mildner & Associates, P.A., Fort Pierce, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.